Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 12, 2019

                                      No. 04-19-00594-CV

                                  IN THE MATTER OF A.S.,

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018JUV00095
                       The Honorable Arcelia Trevino, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal shows that the juvenile court waived its exclusive
original jurisdiction and transferred Appellant’s case to a criminal district court. The trial court
signed the order on June 15, 2019.
        The waiver of jurisdiction and discretionary transfer to criminal court order is an
appealable order. TEX. FAM. CODE ANN. § 56.01(c)(1)(A); see In re T. S., 548 S.W.3d 711, 720
(Tex. App.—Houston [1st Dist.] 2018, no pet.). The appeal is accelerated and “has precedence
over all other cases.” TEX. FAM. CODE ANN. § 56.01(h).
        Appellant’s notice of appeal was due on July 5, 2019. See TEX. R. APP. P. 26.1(b). A
motion for extension of time to file a notice of appeal was due not later than July 22, 20109. See
id. R. 26.3.
        Appellant’s notice of appeal was filed on September 3, 2019. Appellant’s notice of
appeal appears to be untimely. See TEX. R. APP. P. 42.3(a); Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997) (“[O]nce the period for granting a motion for extension of time under Rule
[26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.”).
       We ORDER Appellant to SHOW CAUSE in writing within TEN days of the date of this
order why this appeal should not be dismissed for want of jurisdiction. If Appellant fails to
respond within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court